

Exhibit 10.29


THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT (the “Amendment”) made as May 2, 2012, by and between
JEFFROAD GREEN, LLC, a Delaware limited liability company (“Landlord”), having
an address c/o Prism Capital Partners, LLC, at 50 Grand Avenue, Englewood, New
Jersey 07631-3506, Attn: Eugene Diaz, and PINNACLE FOODS GROUP LLC, a Delaware
limited liability company (“Tenant”), having an address at 399 Jefferson Road,
Parsippany, New Jersey 07054.


W I T N E S S E T H:
WHEREAS, Landlord and Tenant entered into that certain Lease Agreement dated
December 14, 2010, as amended by that certain First Amendment to Lease dated
July 28, 2011 and that certain Second Amendment to Lease dated February 2, 2012
(collectively, the “Lease”) for 103,931 rentable square feet in the building
(the “Premises”) located at 399 Jefferson Road, Parsippany, New Jersey 07054
(the “Building”);
WHEREAS, Tenant is required to perform certain work to the Premises and the
Building, which work is defined as the Phase 2 Finish Work;
WHEREAS, the Phase 2 Finish Work includes certain landscaping and masonry work
to be installed and constructed in and around the front entrance of the Building
(the “Landscaping and Masonry Work”) in accordance with the schematic drawing
attached as Schedule A hereto;
WHEREAS, Landlord is required to pay Tenant an allowance of $3,856,743.72 for
the hard and soft costs of constructing the Phase 2 Finish Work, which allowance
is defined as the Phase 2 Allowance;
WHEREAS, Landlord and Tenant each wish to amend the Lease to provide, among
other things, that: (i) Landlord shall perform the Landscaping and Masonry Work;
and (ii) the Phase 2 Allowance shall be reduced by $50,000.00, from
$3,856,743.72 to $3,806,743.72;
WHEREAS, Landlord and Tenant each wish to amend the Lease as of the date hereof
in accordance with, and subject to, the provisions of this Amendment.
NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10.00) and other
good and valuable consideration exchanged by Landlord and Tenant, the receipt
and sufficiency of which are hereby expressly acknowledged, it is AGREED as of
the date hereof:
1.Defined Terms. For the purposes of this Amendment, words and phrases used
herein with initial capital case letters and not otherwise defined in this
Amendment shall have the respective meanings ascribed to them in the Lease.
2.    Landscaping and Masonry Work. Notwithstanding anything to the contrary
contained in the Lease, Landlord and Tenant hereby acknowledge and agree that:
(i) Tenant has no

    
1

--------------------------------------------------------------------------------



obligation to perform the Landscaping and Masonry Work; and (ii) Landlord shall
perform the Landscaping and Masonry Work in a good and workmanlike manner and in
compliance with all applicable Legal Requirements. Landlord shall use all
reasonable and good faith efforts to complete the Landscaping and Masonry Work
in a timely manner.
3.    Amendments to Lease. As of the date hereof, Section 3(a) of Schedule D of
the Lease shall be amended to reflect that the Phase 2 Allowance is reduced by
$50,000.00, from $3,856,743.72 ($66.42 per rentable square foot for the Phase 2
Premises, including the square footage of the Right of First Refusal Space) to
$3,806,743.72 (approximately $65.56 per rentable square foot for the Phase 2
Premises, including the square footage of the Right of First Refusal Space).
4.    Brokers. Landlord and Tenant each represents and warrants to the other
that such party has not dealt with any broker in bringing about this Amendment
other than Jones Lang LaSalle Brokerage, Inc. Tenant and Landlord each agrees to
hold the other harmless and indemnify and defend the other from and against any
and all loss, cost, liability, damage and expense arising out of the inaccuracy
of the representation contained in the preceding sentence and each party
represents to the other that, other than Jones Lang LaSalle Brokerage, Inc., it
has not engaged and is not responsible for the payment of a fee, commission or
other compensation to any other person in connection with this Amendment.
5.    Defaults. Tenant and Landlord each represents, warrants and covenants to
the other that to its actual knowledge it is not in default under any of its
obligations under the Lease and that, to the best of its actual knowledge, the
other is not in default of its obligations under the Lease and to its actual
knowledge no event has occurred nor do any circumstances exist which, with lapse
of time or notice or both, would constitute a default by Landlord or Tenant
under the Lease as modified by this Amendment.
6.    Ratification of Lease. Except as modified by this Amendment, the Lease and
all of the covenants, agreements, terms, provisions and conditions thereof shall
remain in full force and effect and are hereby ratified and affirmed. The
covenants, agreements, terms, provisions and conditions contained in this
Amendment shall bind the parties hereto and their respective successor and
assigns and shall inure to the benefit of the parties hereto and their
respective permitted successors and assigns. In the event of any conflict
between the provisions of this Amendment and the Lease, the provisions contained
in this Amendment shall prevail and be paramount.
7.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original and together a single
instrument, with the same effect as if the signatures thereto and hereto were
upon the same instrument.
8.    Binding Effect.    This Amendment shall become binding and effective only
upon execution and delivery of this Amendment by Landlord and Tenant to the
other.
9.    Authority.    Tenant represents and warrants that: (i) the execution and
delivery of, the consummation of the transactions contemplated by and the
performance of all its obligations under, this Amendment by Tenant have been
duly and validly authorized by its general partners, to

2



--------------------------------------------------------------------------------



the extent required by its partnership agreement and applicable law, if Tenant
is a partnership or, if Tenant is a limited liability company, by its manager,
representative(s) or members to the extent required by its operating agreement
and applicable law or, if Tenant is a corporation, by its board of directors, if
necessary, and by its stockholders, if necessary, at meetings duly called and
held on proper notice for that purpose at which there were respective quorums
present and voting throughout; (ii) no other approval, partnership, corporate,
governmental or otherwise, is required to authorize any of the foregoing or to
give effect to Tenant’s execution and delivery of this Amendment; (iii) the
individual (or individuals) who executes and delivers this Amendment on behalf
of Tenant is authorized to do so; and (iv) Landlord represents and warrants that
Landlord owns the Premises and the Building and has the authority to lease the
Premises and that the individual (or individuals) who executes and delivers this
Amendment on behalf of Landlord is authorized to do so.
[signature page to follow]

3



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment the day and
year first above written.


Landlord:


JEFFROAD GREEN, LLC


By:         /s/ Eugene R. Diaz


Name:         Eugene R. Diaz
Title:        Senior Vice President




Tenant:


PINNACLE FOODS GROUP LLC


By:         /s/ John F. Kroeger


Name:         John F. Kroeger
Title:        Vice President













4

